Name: Commission Regulation (EC) NoÃ 786/2005 of 25 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 26.5.2005 EN Official Journal of the European Union L 132/6 COMMISSION REGULATION (EC) No 786/2005 of 25 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 26 May 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 25 May 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 77,3 204 85,3 212 97,2 999 86,6 0707 00 05 052 98,3 204 30,3 999 64,3 0709 90 70 052 91,9 624 50,3 999 71,1 0805 10 20 052 40,8 204 37,6 212 108,2 220 46,5 388 63,6 400 48,8 528 45,4 624 59,1 999 56,3 0805 50 10 052 107,2 388 60,1 524 56,8 528 64,4 624 64,9 999 70,7 0808 10 80 388 92,2 400 94,3 404 78,7 508 57,3 512 70,0 524 64,3 528 66,5 720 49,9 804 96,5 999 74,4 0809 20 95 400 432,0 999 432,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.